        Case: 3:17-cv-00776-wmc Document #: 39 Filed: 04/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BRIAN F. DRYS, JR,

        Plaintiff,
                                                    Case No. 17-cv-776-wmc
   v.

JAMES THORPE, KATHY LOVELL,
MEREDITH MASHAK, JOHN DOE and
THE DEPARTMENT OF CORRECTIONS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered defendants

dismissing this case with prejudice.


        /s/                                                   4/27/2020
        Peter Oppeneer, Clerk of Court                        Date
